Citation Nr: 1223044	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a fungal disability of the bilateral feet to include tinea pedis and onychomycosis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This matter was last before the Board of Veterans' Appeals (Board) in August 2008, on appeal of a May 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the claim. 

The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a May 2010 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand (JMR).  Specifically, the JMR instructed the Board to provide additional reasons and bases for its opinion.  

This matter was remanded to the RO in July 2011 for additional development.  

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of a foot fungus or rash to include tinea pedis and onychomycosis in active service or for many years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish the onset of a foot rash in service or a continuity of symptomatology referable to a foot rash or foot fungus beginning in service and continuing thereafter.  

3.  Mild tinea cruris was detected upon National Guard enlistment examination in September 1977 and there is no competent evidence that the tinea cruris increased in severity during National Guard service.  

4.  The currently demonstrated foot rash and fungus to include tinea pedis and onychomycosis are not shown to be due to an injury or other event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for foot rash and fungus to include tinea pedis and onychomycosis are not met.  38 U.S.C.A. §§ 101, 1110, 1111, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in November 2005, March 2007, February 2008, June 2010, July 2010, August 2011, December 2011, and March 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  Further, although the Board's August 2008 decision was vacated and no longer has legal efficacy as to a denial of the claim, it remains a matter of record and includes a discussion of the general principles as to the establishment of service connection. 

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in March 2007, February 2008, and July 2010.  The claim was readjudicated in the March 2007 statement of the case and the May 2012 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated from February 2004 to June 2011 are associated with the claims folder.  In March 2007, August 2010, March 2011, and April 2012, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA examination in 2011 to obtain medical evidence as to the nature and likely etiology of the claimed foot fungus.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he has a foot fungus that first manifested in service and continued since service, and therefore, service connection is warranted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as a psychoses when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a foot fungus that first manifested in service and continued since service, and therefore, service connection is warranted.  

Upon review of the evidence of record, the Board denies the appeal for service connection for foot fungus.    

There is competent evidence of a current skin disorder of the feet.  The September 2011 VA examination report shows a diagnosis of tinea pedis and onychomycosis.  

There is lay evidence of symptoms of a foot fungus, and itching and burning of the feet in service and since service.  In a September 2005 statement, the Veteran stated that he had a recurring foot infection since service.  He stated that he believed it was a foot fungus and he contracted it in Vietnam.  In an August 2006 statement, the Veteran indicated that he did not seek treatment for the foot infection or jungle rot because he thought that once he left Vietnam, it would dissipate.  The Veteran stated that he treated the infection with anti-fungal creams or sprays and it always relapses.  

In a December 2005 statement, the Veteran indicated that while stationed in Vietnam, his duties included patrolling the inner and outer areas of the air force base.  He stated that he walked in muddy areas with standing water.  He indicated that during the monsoon season, he wore camouflage jungle boots that retained water with any kind of sock.  He stated that his feet would break out in a rash similar to athlete's foot and he would put ointment on his feet.  The Veteran stated that he would scratch his feet until they bled.  He stated that this condition still affected him, especially in the summer.  

In a March 2008 statement, the Veteran indicated that during the time he was trying to adjust to civilian life, his foot problems continued.  He stated that the itching and burning continued to worsen.  The Veteran stated that the blistering and itching continues on the bottom of his feet around the heel area, ankle area, and between his toes.  He stated that the itch has seemed to move up his leg and he gets small sores.  

At the hearing before the Board in March 2008, the Veteran reiterated that the foot fungus started when he was in Vietnam, and that he would have periodic outbreaks of the rash.  He stated that he had itching and blistering, and when he scratched, it would break out, peel and bleed.  

In a June 2010 statement, the Veteran's sister, V.W., stated that the Veteran lived in her home for some time after discharge from service.  She stated that she saw sores on the Veteran's feet.  She stated that her brother still had these problems.  In a November 2005 statement, the Veteran's sister indicated that on or about September 1971, the Veteran returned home for his brother's funeral.  She stated that she observed the Veteran having difficulty keeping his shoes on and at every chance, the shoes were off or unlaced.  She stated that a few years after service, she observed the Veteran rubbing or attempting to scratch his toes.  She indicated that she suggested that he get something for his athlete's feet at a drug store and it was at that time, the Veteran told her that he had infected himself while in service.   

The Board must assess the competency and credibility of lay statements regarding in-service or continuous post service symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran and his sister are competent to describe first-hand events such as observing a person scratching and to report observable symptoms such as a sore or blister.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). However, the Board finds that the Veteran's credibility is undermined by the fact that he did not report the foot symptoms until over 30 years after the claimed onset.  After service, the Veteran did not report any foot symptoms to health care providers until 2005 when he filed his claim for compensation benefits.  The Board finds that the Veteran's self-interest and desire for monetary gain were factors when he made such statements.  See Pond v. West, 12 Vet. App. 341 (1999).  

The lay statements made in connection with the Veteran's compensation claim dated in 2005 contradict the contemporaneous statements that he made in service and upon service separation, and belie the Veteran's current assertion of continuity of symptoms.    

The Veteran's service treatment records are devoid of reference to any fungus or rash of the feet.  The June 1970 enlistment examination report indicates examination of the skin and feet was normal.  The January 1974 separation examination report indicates that the Veteran reported "no" when asked if he then had, or ever had any skin diseases or foot trouble. Examination of the feet and skin were found normal on clinical examination.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal skin and feet upon separation from service. 

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.

The record shows that the Veteran had service with the air national guard.  A September 1977 enlistment examination report indicates that mild tinea cruris was detected upon enlistment examination into the National Guard.   

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

There is no evidence the tinea cruris was aggravated during the Veteran's National Guard service.  The service treatment records for the National Guard service show that the Veteran underwent periodic examinations in May 1979, December 1982, and July 1986.  The examination reports show that examination of the skin and feet was normal.  The Veteran reported "no" when asked if he had a skin disease or foot trouble.  There is no evidence of a recurrence of the tinea cruris during the National Guard service.  There is no evidence of worsening of this disorder in the service treatment records and the Veteran has not submitted any competent evidence to show that the disorder increased in severity during his National Guard service.   

The record shows that the Veteran did not report any skin rash symptoms or other foot symptoms until September 2005 when he filed his claim for disability compensation.  VA treatment records associated with the file are dated from February 2004 to June 2011.  There is no report of the claimed recurrent foot disorder until March 2008.  A March 2008 VA treatment record indicates that the Veteran sought a medical evaluation of his feet and indicated that he needed medical evidence or documentation of the condition.    

The Board finds that the Veteran's credibility regarding the onset of the foot symptoms and the continuity of the symptoms since service is undermined by the fact that he did not report symptoms until 2005, when he filed a claim for disability compensation.  After service, mild tinea cruris was detected in February 1977 upon an enlistment examination into the national guard, but this disorder was not noted or detected again until 2005 when he filed his claim for compensation benefits.  The Board finds that the Veteran's self-interest and desire for monetary gain were factors when he made such statements.  See Pond v. West, 12 Vet. App. 341 (1999).  

The Board also finds that the Veteran's sister's statements concerning the Veteran's skin disorder to have no probative value with respect to establishing that the Veteran incurred a skin disorder of the feet in service.  The Veteran's sister's statements were first made over 30 years after the event.  The Board finds that the medical evidence and the Veteran's own statements generated at the time of service are more probative than the statements made by the Veteran's sister 30 years after service.  Also, there is no evidence that the Veteran's sister has any medical expertise, thus she is not competent to render a medical opinion as to a medical diagnosis or causation of any current skin disorder.  Thus, the Veteran's sister's statements are not sufficient to establish that the Veteran had a skin disease of the feet that was incurred in service and continued after service.   

Apart from a lack of continuity of symptoms, the record also lacks competent medical evidence which establishes a relationship between the Veteran's report of foot and rash in service and since service and the current tinea pedis and onychomycosis.  Significantly, there is competent medical evidence, the September 2011 VA medical opinion, that establishes that the current tinea pedis and onychomycosis are not related to disease or injury or other event in service.  

The Veteran was afforded a VA examination in September 2011 in order to obtain medical evidence as to the nature and etiology of the claimed foot disorder.  The VA examiner reviewed the Veteran's claims file and considered the Veteran's medical history and his lay statements concerning the onset of the foot and rash symptoms.  The diagnosis was tinea pedis and onychomycosis.  

The examiner opined that the tinea pedis and onychomycosis were less likely than not caused or the result of time in service.  The examiner indicated that the service treatment records were silent for any complaint of a foot condition, skin condition, or athlete's foot. He stated that there was no private medical records to consider.  The examiner further stated that there was no presentation to any provider with foot complaints until 2008, when the Veteran presented with a foot rash which was described as "appears to be more like tinea" and treated with lotrimin.  The examiner stated that the Veteran was not seen again for this condition until 2010 and the diagnosis was termed as "dry dermatitis of the feet."  The examiner concluded that there are no records to indicate the onset of the condition while in service.  The examiner noted that the service treatment records, VA records, and private records show that medical treatment was not sought until 2008.  

The VA examiner stated that the Veteran's description of the condition, the sister's description, and the descriptions of the coworkers were taken into account.  The examiner stated that the physical examination findings and documentation of objective findings within the service treatment records are silent and there are no entries indicating complaints of foot condition.  The examiner further explained that while it was within the realm of medical possibility that the Veteran contracted the dermatophyte infection while in Vietnam, the medical evidence does not support such a finding.  Further, tines pedis is the most common type of dermatophyte infection found in practice.  T. Rubrumis the most common cause of tinea infections and it is not limited to southeast Asia but to locations that are hot and humid such as the southeast United States - the Board notes that the Veteran resides in Florida.  The examiner further noted that dermatophyte can be contracted when walking barefoot in areas favorable for its growth such as public swimming pools and locker rooms or showers.  

The Board finds the above-cited VA medical opinion to be highly probative evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). This examination report has high probative value because the examiner relied on sufficient facts and data, provided a rationale for the respective opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.

There is no other medical opinion, private or VA, that refutes the above-cited VA examiner's conclusion and that is supportive of the Veteran's claim for service connection for the claimed fungal disorder.  

There is no competent evidence to causally link the Veteran's current tinea pedis and onychomycosis to service.  In a June 2010 statement, the Veteran cited to eMedicine Dermatology and indicated that "Tinea pedis is most commonly caused by Trichophyton rubrum, a dermatophyte initially endemic only to a small region of Southeast Asia and in parts of Africa and Australia."  

As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current skin disorder.  See Wallin v. West, 11 Vet. App. 509, 513 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

The information reported by the Veteran is generic.  The information indicates that the dermatophyte which causes tinea pedis initially was only from parts of southeast Asia, Africa and Australia.  It does not establish that the dermatophyte is exclusively found in the areas cited and the VA examiner who rendered the September 2011 medical opinion considered this information and indicated that this dermatophyte is also found in the area of the United States where the Veteran currently lives.  

The generic information provided by the Veteran is clearly outweighed by the specific information obtained from the VA examiner, coupled with a review of the Veteran's service medical record, post-service treatment and personal examination. 
Apart from the weight of the medical evidence, the Veteran's own assertions that his current fungal disorder of the feet is related to his period of service are afforded no probative weight in the absence of evidence that the appellant has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

Tinea pedis and onychomycosis are not one of the enumerated presumptive diseases based on herbicide exposure listed under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  There is no medical evidence that the Veteran has one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e). 

Through studies with the National Academy of Sciences, VA has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for a foot disability must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a fungus disability of the bilateral feet to include tinea pedis and onychomycosis is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


